DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract contains more than 150 words.

	Drawings

The drawings are objected to because the unlabeled rectangular box(es) (11-14, 121, 122, M) shown in the drawings (Fig. 2) should be provided with descriptive text labels.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first current sensor (claim 1), second current sensor (claim 1), calculating section (claim 1), determining section (claim 1), power generation unit [of battery cells] (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections

Claims 2, 6, and 7 are objected to because of the following informalities:
- claim 2, “the value of the current ratio” (line 5) lacks antecedent basis.
- claim 6, “the battery cell in the battery pack A” (lines 1-2), “the battery cell in the battery pack B” (lines 2-3) lack antecedent basis; “is respectfully provided with” (line 3 should be -- “[[is]] are respectfully provided with --.
- claim 7, “the battery cell in the battery pack A” (line 3), “the battery cell in the battery pack B” (lines 4-5) lack antecedent basis;
Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: control unit (claim 1), calculating section (claim 1), determining section (claim 1). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, claim limitations “calculating section” and “determining section” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no corresponding structure for the sampling device that is discussed or shown. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 6, “a power generation unit including a cathode layer, an anode layer, and an electrolyte layer formed between the cathode layer and the anode layer” (lines 3-5) is indefinite because the limitation is mis-descriptive according to Fig. 1. Fig. 1 shows a battery cell (C) that includes “a cathode layer (1), an anode layer (2), and an electrolyte layer (3) formed between the cathode layer (1) and the anode layer (2)”.

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category (a process, claims 28-40 and machine, claims 19-27).
Under step 2A, prong 1, claim 1 recites an abstract idea of “calculate a determining value based on the total current IA and the total current IB” (mathematical concept) and “determine an occurrence of an over charge based on the determining value” (mental process).
Under step 2A, prong 2, the claim recites a particular machine including
a battery module including a battery pack A including a plurality of battery cells connected in series, and a battery pack B including a plurality of battery cells connected in series, connected in parallel,
a monitoring unit configured to monitor a condition of the battery module, and
a control unit configured to control at least a charge of the battery module, and 
the monitoring unit includes:
a first current sensor configured to measure a total current IA of the 
battery pack A, and
a second current sensor configured to measure a total current IB of 
the battery pack B.
Thus, the claim limitations pertaining to a particular machine are indicative of integration into a practical application (see 2019 PEG, slide 20).
Accordingly, claim 1 and its dependent claims 2-7 are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2016/0226263) in view of Kaneko et al. (JP 2018/050400).

Regarding claim 1, Seo et al. discloses a battery system (Fig. 2) comprising:
a battery module (100) including a battery pack A (one of 210’s) including a plurality of battery cells (200’s) connected in series (Fig. 2), and a battery pack B (another one of 210’s) including a plurality of battery cells (200’s) connected in series (Fig. 2), connected in parallel (210’s are connected in parallel, Fig. 2),
a monitoring unit (111) configured to monitor a condition of the battery module (paragraph 0062, lines 1-3), and
a control unit (117) configured to control at least a charge of the battery module (117 is charging/discharging control unit, Fig. 2), and 
the monitoring unit (111) includes:
a first current sensor (paragraph 0063, line 3) configured to measure a 
total current IA of the battery pack A (paragraph 0063, lines 1-3; paragraph 0062, lines 1-3), and
a second current sensor (paragraph 0063, line 3; paragraph 0062, lines 1
-3) configured to measure a total current IB of the battery pack B (paragraph 0063, lines 1-3; paragraph 0062, lines 1-3).

However, Seo et al. does not disclose
the control unit includes:
a calculating section configured to calculate a determining value based 
on the total current IA and the total current IB, and
a determining section configured to determine an occurrence of an over 
charge based on the determining value.

Kaneko et al. discloses calculating a determining value (difference in charging current, paragraph 0015, line 2; between battery packs, paragraph 0026, lines 3-4) based on the total current IA and the total current IB (difference in charging current, paragraph 0015, line 2; between battery packs, paragraph 0026, lines 3-4), and determining an occurrence of an overcharge based on the determining value (as a result, the overcharge, paragraph 0015, lines 2-3). It would have been obvious to provide a control unit that includes a calculating section configured to calculate a determining value and
a determining section configured to determine an occurrence of an over charge
based on the determining value.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Seo et al. with a control unit as suggested by Kaneko et al. for the purpose of determining an occurrence of an over charge.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. in view of Kaneko et al. as applied to claim 1 above, and further in view of Uchida et al. (US 2020/0259354).

Regarding claim 2, Seo et al. as modified by Kaneko et al. discloses the claimed limitations as discussed above, except the calculating section calculates a current ratio of the total current IA and the total current IB as the determining value, and 
the determining section determines the occurrence of the over charge from a condition, wherein the value of the current ratio is a threshold or more, is maintained for a predetermined time.

Uchida et al. discloses calculating a current ratio (a current ratio implies a current difference) of the total current IA and the total current IB as the determining value (estimating current ratio, paragraph 0012, lines 7-11; determining charging power limit based on estimated current ratio, paragraph 0012, lines 17-22), and
determining the occurrence of the over charge from a condition (setting charging power limit based on current ratio, paragraph 0012, lines 17-20), wherein the value of the current ratio is a threshold or more (current ratio such that limit is not exceeded, paragraph 0012, lines 17-20), is maintained for a predetermined time (charging power limit calculation starts after t1, paragraph 0092, lines 5-8; Fig. 5, using the current ratio, paragraph 0009, lines 1-3).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Seo et al. as modified with a current ratio as suggested by Uchida et al. for the purpose of determining an occurrence of an over charge.

Regarding claim 4, Seo et al. as modified by Kaneko et al. discloses the claimed limitations as discussed above, except the predetermined time is 1 second or more.

Uchida et al. discloses the predetermined time is 1 second or more (since charging power limit calculation starts after t1, paragraph 0092, lines 5-8; Fig. 5, and has no ending time).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Seo et al. as modified with maintaining a current ratio threshold for a predetermined time of 1 second or more as suggested by Uchida et al. for the purpose of not over charging (not exceeding a limit value).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. in view of Kaneko et al. as applied to claim 1 above, and further in view of Yamasaki et al. (US 2016/0240886).

Regarding claim 6, Seo et al. as modified by Kaneko et al. discloses the claimed limitations as discussed above, except the battery cell in the battery pack A and the battery cell in the battery pack B is respectively provided with a power generation unit including a cathode layer, an anode layer, and an electrolyte layer formed between the cathode layer and the anode layer, and
the electrolyte layer includes an inorganic solid electrolyte.

Yamasaki et al. discloses a battery cell is provided with a power generation unit (paragraph 0061, lines 14-19) including a cathode layer (paragraph 0048, lines 3-4), an anode layer (paragraph 0048, lines 4-5), and an electrolyte layer formed between the cathode layer and the anode layer (paragraph 0048, lines 5-7), and
the electrolyte layer includes an inorganic solid electrolyte (paragraph 0048, lines 8-9).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Seo et al. as modified with as suggested by Yamasaki et al. for the purpose of providing power.

	Allowable Subject Matter

Claims 3, 5, and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a battery system comprising calculates a slope of a current ratio of the total current IA and the total current IB as the determining value, and the slope of the current ratio is a threshold or more, is maintained for a predetermined time (claim 3) or calculates an absolute value of a difference between an integrated value SA of the total current IA and an integrated value SB of the total current IB as the determining value, and a constant increase of both of the integrated value SA and the integrated value SB during a period of a base point to the threshold (claim 5) or the monitoring unit includes no voltage sensor configured to measure a voltage of the battery cells in the battery packs individually (claim 7) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawakami et al. (US 2021/0391603) claims a battery system (claim ) comprising:
a battery pack including a plurality of battery cells connected in series (claim 1),
a monitoring unit configured to monitor a condition of the battery pack (claim 1),
a control unit configured to control at least a discharge of the battery pack (claim 1),
the monitoring unit (claim 1) includes:
a current sensor configured to measure a total current of the battery pack 
(claim 1).
However, Kawakami et al. does not claim the control unit includes:
a calculating section configured to calculate a determining value based 
on the total current IA and the total current IB, and
a determining section configured to determine an occurrence of an over 
charge based on the determining value.
Uchida et al. discloses calculating a current ratio as discussed with regard to claim 2.  However, regarding claim 3, Uchida et al. does not disclose calculating a slope of a current ratio of the total current IA and the total current IB as the determining value, and the slope of the current ratio is a threshold or more, is maintained for a predetermined time.
Kaneko et al. discloses calculating a determining value (difference in charging current, paragraph 0015, line 2; between battery packs, paragraph 0026, lines 3-4) based on the total current IA and the total current IB per as discussed with regard to claim 2. However, regarding claim 5, Kaneko et al. does not disclose calculating an absolute value of a difference between an integrated value SA of the total current IA and an integrated value SB of the total current IB as the determining value, and a constant increase of both of the integrated value SA and the integrated value SB during a period of a base point to the threshold.
Regarding claim 7, Seo et al. discloses “the state measurement unit 111 can obtain a voltage of each of the battery cells 200 or a terminal voltage of the battery module 100 through a voltage sensor (not shown)” (paragraph 0062, lines 6-9). However, Seo et al. does not disclose the monitoring unit includes no voltage sensor configured to measure voltages of the battery cells in the battery packs, individually.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        August 26, 2022